Citation Nr: 1207008	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-27 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for bilateral peripheral neuropathy of the arms, to include as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for bilateral peripheral neuropathy of the legs, to include as secondary to type II diabetes mellitus.

6.  Entitlement to service connection for chronic renal disease, to include as secondary to type II diabetes mellitus.

7. Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to September 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for erectile dysfunction, hypertension, bilateral peripheral neuropathy of the arms, bilateral peripheral neuropathy of the legs, and chronic renal disease, all to include as secondary to type II diabetes mellitus, and entitlement to SMC based on loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus, was previously denied by the RO in a rating decision dated in April 2006, the Veteran did not appeal that decision, and no new evidence pertinent to that claim was received by VA within one year of that decision.

2.  New evidence received since the time of the final April 2006 rating decision relates to an unestablished fact necessary to grant, and raises a reasonable possibility of substantiating, the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2011). 

2.  Evidence submitted to reopen the claim of entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus, is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus, in April 2006.  That rating decision was not appealed, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the April 2006 decision.  Therefore, the April 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.103 (2011).  See also 38 C.F.R. § 3.156(b), (c) (2011).  The basis of the prior final denial was the RO's finding that erectile dysfunction was not related to the Veteran's service-connected disability of type II diabetes mellitus, or related to service in any other way.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the April 2006 rating decision that addresses this basis. 

Evidence submitted and obtained since the April 2006 rating decision includes a statement, dated in July 2011, from the Veteran's VA Advanced Registered Nurse Practitioner (ARNP) indicating the opinion that the Veteran's erectile dysfunction was at least as likely as not caused or aggravated by his type II diabetes mellitus.  Without addressing the merits of this evidence, the Board finds that the VA ARNP's July 2011 statement addresses the issue of whether the Veteran's erectile dysfunction is medically related to his service-connected type II diabetes mellitus.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim. 

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus, since the April 2006 rating decision.  On this basis, the issue of entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus, is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus, is reopened and, to that extent only, the appeal is granted.


REMAND

The remaining issues must be remanded for the following reasons.

During the Veteran's December 2011 Board personal hearing, he testified that he received treatment at the VA Medical Center (VAMC) in Bay Pines shortly after his separation from service, including treatment for hypertension.  The record contains a report of hospitalization from the Bay Pines VAMC dated in May 1970; otherwise the earliest VA treatment records from the Bay Pines VAMC contained in the record begin in April 1982.  The Veteran also indicated that he continues to receive medical treatment related to his claimed disabilities at the Bay Pines VAMC; in this regard, the most recent records of treatment from the Bay Pines VAMC are dated in June 2010.

For certain chronic diseases, such as hypertension and renal disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for both hypertension and renal disease is one year.  38 C.F.R. §§ 3.307, 3.309(a) (2011).  Furthermore, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO or AMC to attempt to obtain all pertinent records of treatment from the Bay Pines VAMC from the Veteran's separation from service in September 1968 to April 1982, and from June 2010 to the present.

Also, in October 2007, the Veteran was afforded a VA examination in connection with his claims.  After examining the Veteran and reviewing the record, the VA examiner opined that the Veteran's erectile dysfunction was not related to his diabetes, as the Veteran was having erectile dysfunction prior to the diagnosis of diabetes.  The examiner also stated that the Veteran's chronic renal insufficiency could not be attributed to his diabetes without resorting to speculation, as the Veteran had other etiologies to account for chronic renal insufficiency.  The examiner further opined that the Veteran's neuropathy of the arms and legs was less likely than not related to diabetes mellitus, as the Veteran had a past history of alcohol abuse and his symptoms and physical examination were not consistent with diabetic peripheral neuropathy.  In a December 2007 addendum, the same VA examiner opined that the Veteran's hypertension was not related to his diabetes, as his hypertension preceded his diabetes.

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

In this case, the October 2007 and December 2007 VA examiner did not render an opinion as to whether any of the Veteran's claimed disabilities may have been aggravated by his diabetes.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the VA examiner did not address the issue of aggravation of any claimed disability by the Veteran's service-connected type II diabetes mellitus, the October 2007 and December 2007 reports and opinions are is not adequate, and the Veteran should be provided a new examination and opinions.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the record reflects that the Veteran was awarded service connection for ischemic heart disease in an August 2011 rating decision.  Therefore, in addressing the question of aggravation of a current disability by a service-connected disability, the examiner should consider both the Veteran's type II diabetes mellitus, and his ischemic heart disease.

Also, during his December 2011 VA examination, the Veteran testified that his peripheral neuropathy of the arms and legs had changed or intensified, and a statement, dated in July 2011, from the Veteran's VA ARNP indicates the opinion that the Veteran's bilateral peripheral neuropathy of the upper and lower extremities was at least as likely as not caused or aggravated by his service connected type II diabetes mellitus, as the Veteran had type II diabetes and suffered from the symptoms of peripheral neuropathy.  However, the ARNP did not state why the Veteran's peripheral neuropathy was necessarily caused or aggravated by his diabetes, and did not address the October 2007 VA examiner's findings that the Veteran's symptoms and physical examination were not consistent with diabetic peripheral neuropathy.  Also, the same VA ARNP submitted a statement, dated in July 2011, indicating that the Veteran's erectile dysfunction was at least as likely as not caused or aggravated by his type II diabetes mellitus.  However, in providing a rationale for this opinion, the ARNP stated that the Veteran had heart disease, clogged blood vessels, high blood pressure, diabetes, and obesity, and all caused erectile dysfunction; the ARNP did not explain why, specifically, diabetes was thought to have caused or aggravated the Veteran's erectile dysfunction.  These statements of the ARNP thus suggest a nexus between the Veteran's claimed peripheral neuropathy disabilities and erectile dysfunction conditions and his service-connected diabetes mellitus, but are too lacking in specificity to support a decision on the merits.  Id.  Therefore, these opinions should be considered by the VA examiner on remand.

Furthermore, RO sent a notice letter regarding the claims on appeal to the Veteran in June 2007 pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  However, the letter did not notify the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, on remand, the RO should send the Veteran another notice letter informing him of the regulations pertinent to the establishment of an effective date and disability rating.

Finally, the claim of entitlement to SMC based on loss of use of a creative organ might be determined by the resolution of the claim of entitlement to service connection for erectile dysfunction.  Under these circumstances, the Board finds that the claim for SMC is inextricably intertwined with the issue of service connection for erectile dysfunction.  Thus, a decision at this time by the Board with respect to the SMC claim would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).



Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's claimed erectile dysfunction, hypertension, bilateral peripheral neuropathy of the arms, bilateral peripheral neuropathy of the legs, and chronic renal disease from the Bay Pines VAMC, dated from September 1968 to April 1982 and from June 2010 to the present.  All records and/or responses received should be associated with the claims file.  

2.  Furnish to the Veteran and his representative VCAA-compliant notice regarding the claims remaining on appeal that informs the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  See Dingess/Hartman, 19 Vet. App. at 473.  

3.  Schedule the Veteran for a VA examination with an endocrinologist to determine the etiology of any erectile dysfunction, hypertension, bilateral peripheral neuropathy of the arms, bilateral peripheral neuropathy of the legs, and chronic renal disease.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has erectile dysfunction, hypertension, bilateral peripheral neuropathy of the arms, bilateral peripheral neuropathy of the legs, and/or chronic renal disease.  For any such disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability either (a) was caused by or (b) has been aggravated (i.e. permanently worsened beyond its natural progression) by either the Veteran's service-connected type II diabetes mellitus, or his service-connected ischemic heart disease.  

In making this determination, the examiner should consider the October 2007 VA examination report and December 2007 addendum, as well as the July 2011 statements from the Veteran's VA ARNP regarding his peripheral neuropathy and erectile dysfunction.

If the examiner is not able to make this determination, the examiner must provide a full explanation of why he or she cannot, state whether the record contains sufficient facts or data to make such a determination, and clearly identify what facts cannot be determined.  

A complete rationale for all opinions must be provided.

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for the VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


